UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 TORTOISE PIPELINE & ENERGY FUND, INC. (Exact name of registrant as specified in its charter) Maryland 45-2785066 (State of incorporation or organization) (I.R.S. Employer Identification No.) 11550 Ash Street, Suite 300, Leawood, Kansas (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, $0.001 Par Value New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. ¨ Securities Act registration statement file number to which this form relates:333-175687 Securities to be registered pursuant to Section 12(g) of the Act:Not Applicable INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The description of the Registrant’s Common Stock, $0.001 par value per share, registered hereunder is incorporated by reference from the description of the Registrant’s Common Stock set forth under the caption “Description of Securities - Common Stock” in the prospectus included in the Registration Statement on Form N-2 (Registration No. 333-175687) filed by the Registrant with the Securities and Exchange Commission (the “Registration Statement”).The description contained under such caption in the final prospectus subsequently filed by the Registrant pursuant to Rule 497 under the Securities Act of 1933, as amended, is also incorporated by reference. Item 2. Exhibits. a.Articles of Incorporation* b.Bylaws* d.Form of Stock Certificate* e.Dividend Reinvestment Plan* * Incorporated by reference herein to the identically numbered exhibit to the Registration Statement. -2- SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. TORTOISE PIPELINE & ENERGY FUND, INC. By: /s/P. Bradley Adams P. Bradley Adams Chief Financial Officer Date:October 24, 2011 -3-
